Citation Nr: 1823077	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-17 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to an initial rating higher than 20 percent for right shoulder disability.

6.  Entitlement to an initial compensable rating for a left index finger disability.

7.  Entitlement to an initial rating higher than 30 percent for multiple facial scars.

8.  Entitlement to an initial rating higher than 10 percent for a right elbow disability.

9.  Entitlement to an initial rating higher than 10 percent for chronic gastritis associated with right shoulder rotator cuff sprain.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and July 2017 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to increased ratings for a right shoulder disability, a right elbow disability, a left index finger disability, and multiple facial scars, and for service connection for a headache disability, a psychiatric disorder, arthritis, and for a lumbar spine disability were before the Board in November 2015, at which time these issues were remanded for further development.  The case is now returned for appellate review.  In a February 2016 rating decision, the RO granted an increased rating of 10 percent for the right elbow disability, effective March 25, 2011; and an increased rating of 30 percent for facial scars, effective March 25, 2011.  The Veteran has not indicated that he is satisfied with these ratings. Thus, they are still on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

During the course of the remand, the Veteran also appealed the issue of entitlement to an initial rating higher than 10 percent for chronic gastritis, which has been merged with the present appeal.  In addition, he filed a notice of disagreement with a denial of service connection for colon polyps, status post colectomy with colonic diverticulosis, but limited his appeal to the gastritis claim on his VA-Form 9 dated in October 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issues of entitlement to increased ratings for a right shoulder disability, a right elbow disability, a left index finger disability, and multiple facial scars, and for service connection for a headache disability, a psychiatric disorder, arthritis, and for a lumbar spine disability, in part, so that VA examinations could be provided to address the claims.  

A compensation and pension exam inquiry form notes that February 2016 VA examinations were cancelled in December 2015 because the Veteran failed to RSVP.  The February 2016 supplemental statement of the case noted that the Veterans Health Administration attempted to contact the Veteran to determine a mutually convenient time for the examination, but they were unable to reach the Veteran and thus cancelled the request.  The record shows, however, that the Veteran submitted a statement in January 2016 requesting a new examination for his appeal, as he had an appointment that conflicted with the date that was scheduled for his examinations.  He noted that he was willing to go to a new examination as soon as possible.  Given that the Veteran submitted a timely communication with the RO that he had a conflict but was willing to report for a new examination, his examinations should be rescheduled.  

With regard to the Veteran's increased rating claim for gastritis, a July 2017 VA examination report shows the Veteran suffers from significant gastrointestinal symptoms, most of which are attributed to his nonservice-connected colitis and colonic diverticulosis.  Additional examination is warranted to address what symptoms, if any, are specifically attributed to his service-connected gastritis, as apart from his other nonservice-connected intestinal disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any treatment records pertaining to his right shoulder, right elbow, left index finger, multiple facial scars, headaches, psychiatric disorder, arthritis, lumbar spine, and gastritis.  Request that the Veteran submit an authorization to release all records from his any private physicians.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, notify the Veteran. 

2.  Obtain all available VA treatment records dated since July 2017.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran. 

3.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his right shoulder disability, right elbow disability, left index finger disability, multiple facial scars, and gastritis (apart from his nonservice-connected colonic diverticulosis and colitis).  The claims folder and copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, these disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) or equivalent should be filled out for this purpose

4.  Schedule a VA examination to determine the etiology of any demonstrated headache disability.  The examiner should review the claims file.  A thorough rationale should accompany any opinion reached.  The examiner should report the following:

a) Identify any current headache disability, taking into consideration the Veteran's report of headaches up to twice per month.

b) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified headache disability had its onset in or is otherwise related to the Veteran's service, taking into consideration, and addressing, the 1975 and 1977 service treatment records documenting headaches.

5.  Schedule a VA examination to determine the etiology of any demonstrated lumbar spine disability/arthritis.  The examiner should review the claims file.  A thorough rationale should accompany any opinion reached. The examiner should report the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) any currently diagnosed lumbar spine disability, to include any arthritis of the lumbar spine, had its onset in or is otherwise related to the Veteran's service, taking into consideration, and addressing, the 1975 service treatment records showing treatment for low back syndrome.  If the Veteran's lumbar spine disability is considered to be as due to "age-related" factors, the examiner should clarify whether such symptoms have any etiological relationship to his service.

6.  Then, readjudicate the claims for increased rating for a right shoulder disability, a right elbow disability, a left index finger disability, multiple facial scars, and gastritis, and service connection for headaches, a lumbar spine disability, arthritis, and a psychiatric disorder.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




